DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 03/10/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (fig 3 hereinafter as APA) in view of Zhou et al. (10014036)

Regarding claim 1. APA teaches a continuous time linear equalizer (CTLE) [fig 3, coupled is interpreted as connected between intervening elements], comprising: 
a first inverter [306]; a second inverter [308] having an input to receive an input signal [i.e. input terminal of 308]; 
a capacitor [C1] coupled between an input [input of 306] of the first inverter and the input of the second inverter [312 is shown between the inputs of 308 and 306 limitation is not claiming direct connection to these terminals]; 
a third inverter [310] having an output to provide an output signal [signal at output terminal of 310]; and a node [316] comprising an output of the first inverter, an output of the second inverter, an input of the third inverter, and the output of the third inverter [feedback from Out terminal].
However, APA does not explicitly mention a circuit comprising: a resistor coupled between a common-mode voltage and the input of the first inverter.
Zhou teaches a circuit comprising: a resistor [fig 5, R1] coupled between a common-mode voltage [Vm] and the input of the first inverter [i.e. V1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the resistor of Zhou and implement resistor in the input terminal of APA’s inverter to provide a high voltage protection and simplify design [col 10 line 60 – col 11 line 10].  
Regarding claim 2, 18. APA as modified teaches the CTLE of claim 1, further comprising: a common-mode voltage generator [301, fig 3 of APA], coupled to the resistor, to provide the common-mode voltage [input voltage to first inverter].
Regarding claim 3, 19. APA as modified teaches the CTLE of claim 2, wherein the common-mode voltage generator comprises: a fourth inverter [302] having an input and an output, the input and the output of the fourth inverter being coupled and providing the common-mode voltage.
Regarding claim 4, 20. APA as modified teaches the CTLE of claim 3, wherein the fourth inverter is a replica of each of the first, second, and third inverters [fig 3, shows 4th inverter to be a replica of the rest of inverter in APA].

Regarding claim 10. APA teaches a receiver [receiver of fig 3, coupled is interpreted as connected between intervening elements], comprising: a front-end circuit [fig 3] having a continuous time linear equalizer (CTLE); the CTLE comprising: a first inverter [306]; a second inverter [308] having an input to receive an input signal [i.e. input terminal of 308]; 
a capacitor [C1] coupled between an input [input of 306] of the first inverter and the input of the second inverter [312 is shown between the inputs of 308 and 306 limitation is not claiming direct connection to these terminals]; a third inverter having an output to provide an output signal; and a node comprising an output of the first inverter, an output of the second inverter, an input of the third inverter, and the output of the third inverter.
However, APA does not explicitly mention a digital backend circuit coupled to the front-end circuit; a resistor coupled between a common-mode voltage and the input of the first inverter.
Zhou teaches a circuit comprising: a digital backend [fig 1, 13] circuit coupled to the front-end circuit; a resistor [fig 5, R1] coupled between a common-mode voltage [Vm] and the input of the first inverter [i.e. V1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the resistor of Zhou and implement resistor in the input terminal of APA’s inverter to provide a high voltage protection and simplify design [col 10 line 60 – col 11 line 10].  
Regarding claim 11. APA as modified teaches the receiver of claim 10, further comprising: a common-mode voltage generator [301, fig 3 of APA], coupled to the resistor, to provide the common-mode voltage [input voltage to first inverter].
Regarding claim 12. APA as modified teaches the receiver of claim 11, wherein the common-mode voltage generator comprises: a fourth inverter [302, APA] having an input and an output, the input and the output of the fourth inverter being coupled and providing the common-mode voltage.
Regarding claim 13. APA as modified teaches the receiver of claim 12, wherein the fourth inverter is a replica of each of the first, second, and third inverters [fig 3, shows 4th inverter to be a replica of the rest of inverter in APA].

Regarding claim 17. APA teaches a continuous time linear equalizer (CTLE) [fig 3, coupled is interpreted as connected between intervening elements], comprising: a first inverter [306]; a second inverter [308] having an input to receive an input signal [i.e. input terminal of 308];
 a capacitor [C1] coupled between an input [input of 306] of the first inverter and the input of the second inverter [312 is shown between the inputs of 308 and 306 limitation is not claiming direct connection to these terminals]; 
a third inverter [310]; a node [316] comprising an output of the first inverter, an output of the second inverter, an output of the third inverter, the node providing an output signal [feedback from Out terminal].
However, APA does not explicitly mention a circuit comprising: a resistor coupled between a common-mode voltage and the input of the first inverter; and a second resistor coupled between an input of the third inverter and the node.
Zhou teaches a circuit comprising: a resistor [fig 5, R1] coupled between a common-mode voltage [Vm] and the input of the first inverter [i.e. V1]; and a second resistor coupled between an input of the third inverter and the node [R2, placed between Vm and V2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the resistor of Zhou and implement resistor in the input terminal of APA’s inverter to provide a high voltage protection and simplify design [col 10 line 60 – col 11 line 10].  

Claims 5-7, 14 rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Zhou et al. and further in view of Huang et al. (20140015582)
Regarding claim 5, 14. APA as modified teaches the CTLE of claim 1, further comprising: a fourth inverter [302 APA] having an output coupled to the node; and an additional resistor [R2, follows limitation since the combination places R2 between INV1 and fourth inverter is place before INV1] coupled between the common-mode voltage and the input of the fourth inverter.
However, APA as modified does not explicitly mention an additional capacitor coupled between the input of the second inverter and an input of the fourth inverter.
an additional capacitor coupled between the input of the second inverter and an input of the fourth inverter [C3 is between 4th inverter 204a and second inverter 206]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify APA power circuit to a similar configuration as HUANG power circuit in order to provide quicker differentiation between the first output signal and second output signal and increase a speed of data transfer.
Regarding claim 6. APA as modified teaches the CTLE of claim 5, further comprising: a common-mode voltage generator [301, fig 3 of APA], coupled to the resistor and the additional resistor, to provide the common-mode voltage [the generator is coupled to the other elements since coupled has been interpreted as connected between intervening elements].
Regarding claim 7. APA as modified teaches the CTLE of claim 6, wherein the common-mode voltage generator comprises: a fourth inverter [302, APA] having an input and an output, the input and the output of the fourth inverter being coupled and providing the common-mode voltage. 

Claims 8, 15 rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Zhou et al. and further in view of Chang (9654310)
Regarding claim 8, 15. APA as modified teaches the CTLE of claim 1, 
However, APA as modified does not explicitly mention a circuit further comprising: an inductor coupled between the node and the output signal.
Chang teaches a circuit further comprising: an inductor [fig 3, 74] coupled between the node and the output signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductor of Chang into the modification of APA in order to manipulate the gain output which would drive circuit towards design requirements.


Allowable Subject Matter
Claims 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839